                                             UNITED STATES DISTRICT COURT 
                                            CENTRAL DISTRICT OF CALIFORNIA 

                                                        CIVIL MINUTES ­ GENERAL 
    Case No.           5:18­cv­02560­JLS (SK)                                                                         Date           December 19, 2018 
    Title              Gabriel Cuevas Cardoza v. James Robertson 

 
                                                                                                                                                                                 
    Present: The Honorable                         Steve Kim, U.S. Magistrate Judge  
                            Connie Chung                                                                                        n/a 
                             Deputy Clerk                                                                     Court Smart / Recorder 

             Attorneys Present for Petitioner:                                                        Attorneys Present for Respondent: 
                               None present                                                                              None present 
                                          
    Proceedings:                         (IN CHAMBERS) ORDER TO SHOW CAUSE  
 
        On December 6, 2018, Petitioner filed a petition for writ of habeas corpus under 28 
U.S.C. § 2254 challenging his 2014 convictions for murder and attempted murder.  (Pet., ECF 
1 at 2).  Petitioner relies on the same factual conduct—that the video of his full clinical 
interview, as opposed to some lesser portion, was played for the jury—as the basis for three 
legal theories—trial court error, prosecutorial misconduct, and ineffective assistance of 
counsel.  But Petitioner admits that at least one of those theories has not been exhausted in the 
California Supreme Court.  And even if it were fully exhausted, the Petition is facially untimely. 
         
        Federal courts may not grant habeas relief unless the petitioner has exhausted all 
available state court remedies.  See 28 U.S.C. § 2254(b)(1)(A).  To satisfy exhaustion, Petitioner 
must “fairly present” his claims in a complete round of direct appeals or state habeas 
proceedings up to and including the California Supreme Court.  See Baldwin v. Reese, 541 U.S. 
27, 29 (2004).  To fairly present a federal claim, it must “describe[] the operative facts and legal 
theory upon which his claim is based.”  Duncan v. Henry, 513 U.S. 364, 370 (1995) (per 
curiam).  If a federal habeas petition contains both exhausted and unexhausted claims, it is a 
“mixed” petition that cannot proceed unless either the petition is amended to strike the 
unexhausted claims, see Butler v. Long, 752 F.3d 1177, 1180 (9th Cir. 2014), or a stay of the 
action is obtained by satisfying the rigorous requirements of Rhines v. Weber, 544 U.S. 269 
(2005). 
         
        Here, the Petition is unclear about the specific grounds for post­conviction relief 
Petitioner has sought.  For example, Petitioner states he failed to exhaust his prosecutorial 
misconduct claim (Pet. at 7), but it appears that claim may have been raised in a habeas 
petition to the California Supreme Court that was filed on December 3, 2018 and is pending as 
of the date of this order.  (Pet. at 12).  On the other hand, Petitioner admits that he has not 
raised his claim for ineffective assistance of counsel to the California Supreme Court, whether 




CV-90 (10/08)                                                       CIVIL MINUTES - GENERAL                                                                       Page 1 of 2
                             UNITED STATES DISTRICT COURT 
                            CENTRAL DISTRICT OF CALIFORNIA 

                                   CIVIL MINUTES ­ GENERAL 
 Case No.       5:18­cv­02560­JLS (SK)                                    Date     December 19, 2018 
 Title          Gabriel Cuevas Cardoza v. James Robertson 

 
by direct appeal or habeas petition, and no available evidence indicates otherwise.1  (Pet. at 7, 
11­15).  Either way, the Petition is “mixed” and thus subject to summary dismissal.  See 28 
U.S.C. § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 518­19 (1982). 
         
        To be timely, the Petition must be filed within one year from the date on which the 
conviction became final unless tolling applies.  See 28 U.S.C. § 2244 (d)(1)(A).  Petitioner’s 
conviction became final on February 21, 2017, when the United States Supreme Court denied 
certiorari.  (Pet. at 5).  See United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001).  
Thus, Petitioner had until February 21, 2018 to file a timely Petition.  Statutory tolling applies 
during only the pendency of a “properly filed” state habeas petition.  28 U.S.C. § 2244(d)(2).  
But Petitioner provides no evidence that he filed a state habeas petition before February 21, 
2018.  Nor does the Petition lay any foundation for equitable tolling.  Thus, it is facially 
untimely. 
         
        THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before January 
25, 2019 why this action should not be dismissed as mixed and untimely.  It remains 
Petitioner’s burden to establish exhaustion and timeliness on any ground on which the Court 
may be unaware.  See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir. 2012); Rollins v. Sup. Ct of 
Los Angeles, 706 F. Supp. 2d 1008, 1011 (C.D. Cal. 2010).  Importantly, even if Petitioner 
elects to strike any unexhausted claims, he must still demonstrate that the remaining 
exhausted claims are timely.   
         
        If Petitioner does not file a timely response to this Order to Show Cause, the 
Court may also recommend involuntary dismissal of the Petition for failure to 
prosecute or obey court orders.  See Fed. R. Civ. P 41(b); L.R. 41­1.     
         
        If Petitioner no longer wishes to pursue this action, he may voluntarily 
dismiss the action under Federal Rule of Civil Procedure 41(a) by filing a 
“Voluntary Notice of Dismissal.”  The Clerk is directed to provide Petitioner with a Notice 
of Voluntary Dismissal Form CV009. 
         




1 The Court takes judicial notice of the public records of Petitioner’s direct appeals, state habeas 

petitions, federal habeas petitions, and federal appeals.  See Smith v. Duncan, 297 F.3d 809, 815 (9th 
Cir. 2002). 

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                       Page 2 of 2
